Exhibit 10.4

 

 

 

PURCHASE AND SALE AGREEMENT

BETWEEN

PT ASSOCIATES L.P.,

a Delaware limited partnership,

AS SELLER

AND

CITY OFFICE DEVELOPMENT, LLC,

a Delaware limited liability company,

AS PURCHASER

PARK TOWER

Tampa, Florida



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. PURCHASE AND SALE

     1     

1.1

 

Purchase and Sale

     1     

SECTION 2. PURCHASE PRICE

     1     

SECTION 3. DELIVERIES; INSPECTION PERIOD; TITLE AND SURVEY; REPRESENTATIONS

     2     

3.1

 

Delivery Obligations

     2     

3.2

 

Inspection Period

     2     

3.3

 

Title and Survey

     5     

3.4

 

Purchaser’s Representations and Warranties

     7     

3.5

 

Seller’s Representations and Warranties

     8     

3.6

 

Tenant Estoppel Certificates

     11     

SECTION 4. ACCEPTANCE OF PROPERTY

     12     

4.1

 

“As Is”

     12     

SECTION 5. CLOSING

     13     

5.1

 

Closing

     13     

5.2

 

Possession

     13     

5.3

 

Proration

     13     

5.4

 

Closing Costs

     16     

5.5

 

Seller’s Obligations at the Closing

     16     

5.6

 

Purchaser’s Obligations at the Closing

     17     

5.7

 

Property Management Agreement

     18     

5.8

 

GSA Leases

     18     

SECTION 6. RISK OF LOSS

     18     

6.1

 

Casualty Loss and Condemnation

     18     

6.2

 

Uniform Vendor and Purchaser Risk Act

     19     

SECTION 7. DEFAULT

     19     

7.1

 

Breach by Seller

     19     

7.2

 

Breach by Purchaser

     19     

SECTION 8. FUTURE OPERATIONS

     20     

8.1

 

Maintenance and Contracts

     20     

8.2

 

Leasing

     20     

 

-i-



--------------------------------------------------------------------------------

SECTION 9. MISCELLANEOUS

     21     

9.1

 

Notices

     21     

9.2

 

Real Estate Commissions

     22     

9.3

 

Entire Agreement

     22     

9.4

 

Amendment

     23     

9.5

 

Headings

     23     

9.6

 

Time of Essence

     23     

9.7

 

Successors and Assigns; Assignment

     23     

9.8

 

Invalid Provision

     23     

9.9

 

Attorneys’ Fees

     23     

9.10

 

Multiple Counterparts

     23     

9.11

 

Exhibits

     24     

9.12

 

Construction

     24     

9.13

 

No Recordation

     24     

9.14

 

Merger Provision

     24     

9.15

 

Jury Waiver

     24     

9.16

 

No Personal Liability of Officers, Directors, Etc.

     24     

9.17

 

Choice of Law; Submission to Jurisdiction

     24     

9.18

 

Non-Solicitation of Employees

     25     

9.19

 

Access

     25     

9.20

 

Further Assurances

     25     

9.21

 

RADON GAS

     25     

9.22

 

Information and Audit Cooperation

     25     

9.23

 

Public Disclosures

     26     

9.24

 

Mortgage Assignment

     26     

 

-ii-



--------------------------------------------------------------------------------

SECTION 10. ESCROW PROVISIONS

     26     

SCHEDULE 1 ITEMS TO BE DELIVERED TO THE EXTENT IN SELLER’S POSSESSION

     30     

SCHEDULE 2 SERVICE CONTRACTS FOR PARK TOWER

     31     

EXHIBIT A LEGAL DESCRIPTION OF LAND

     32     

EXHIBIT B SPECIAL WARRANTY DEED

     33     

EXHIBIT C ASSIGNMENT AND ASSUMPTION OF SERVICE AGREEMENTS, WARRANTIES AND LEASES

     35     

EXHIBIT C-1 BILL OF SALE

     37     

EXHIBIT D FIRPTA AFFIDAVIT

     38     

EXHIBIT E TENANT NOTICE

     39     

EXHIBIT F TENANT’S ESTOPPEL CERTIFICATE

     40     

EXHIBIT G IRS FORM 1099-S

     42     

EXHIBIT H NOVATION AGREEMENT

     43     

 

-iii-



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of September 9,
2016 (the “Effective Date”), is made by and between PT ASSOCIATES L.P., a
Delaware limited partnership (“Seller”), and CITY OFFICE DEVELOPMENT, LLC, a
Delaware limited liability company (“Purchaser”).

In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Purchaser agree as follows:

SECTION 1.

PURCHASE AND SALE

1.1         Purchase and Sale. Subject to the terms and conditions of this
Agreement, Seller hereby agrees to sell, transfer and convey to Purchaser, and
Purchaser hereby agrees to purchase from Seller, all of Seller’s right, title
and interest in and to that certain parcel of land (the “Land”) located at 400
North Tampa Street, Tampa, Florida 33602, being more particularly described on
Exhibit A attached hereto and made a part hereof, together with all buildings,
structures and improvements thereon (the “Improvements”), and all personal
property and, to the extent assignable, intangible property (including but not
limited to all governmental permits, licenses, approvals and entitlements) owned
by Seller and used in connection with Seller’s ownership and operation of the
Land and Improvements (the “Personal Property”; the Land, the Improvements and
the Personal Property, herein collectively called the “Property”).
Notwithstanding the foregoing, the parties hereby agree that the following are
excluded from the sale: (w) all proprietary information of Seller and its
managing agent including, without limitation, computer software, related
licenses and appraisals, (x) (A) records that relate to internal matters of
Seller (such as income tax returns, financial statements, intercorporate debt
and equity, corporate governance, investment advisory services and other
professional relationships), and (B) the work papers, memoranda, analyses,
appraisals, correspondence and similar materials prepared by or for Seller, (y)
all claims and causes of action arising out of or in connection with the
Property and occurring prior to the Closing, and (z) except as expressly to the
contrary set forth in this Agreement, any rights or interests of Seller as owner
of the Property arising prior to the Closing (including, without limitation, tax
refunds, casualty and condemnation proceeds, tenant security deposits applied in
accordance with the terms of the applicable Leases, utility deposits and rental
arrearages attributable to periods prior to the Closing).

SECTION 2.

PURCHASE PRICE

2.1         The purchase price for the Property shall be EIGHTY MILLION FIVE
HUNDRED THOUSAND ($80,500,000) DOLLARS (the “Purchase Price”), which shall be
paid as follows:

(a)        Within one (1) business day following the execution and delivery of
this Agreement by Seller and Purchaser, Purchaser shall deposit with Fidelity
National Title Insurance Company (the “Escrow Agent” or the “Title Company”),
the amount of One Million ($1,000,000) Dollars, and within one (1) business day
following the expiration of the Inspection

 

1



--------------------------------------------------------------------------------

Period, Purchaser shall pay to the Escrow Agent an additional deposit in the
amount of One Million ($1,000,000) Dollars, all of which shall be held by the
Escrow Agent in an interest bearing account. Such amount(s) as shall have been
deposited with the Escrow Agent pursuant to this Section 2.1, and all interest
earned thereon are referred to herein collectively as the “Deposit”. The Deposit
will be held pursuant to the provisions of this Agreement and subject thereto
shall be paid to the Seller at Closing.

(b)        The balance of the Purchase Price (i.e. the Purchase Price less the
Deposit, plus or minus other adjustments required under this Agreement), shall
be paid at Closing by wire transfer of funds in such amount in accordance with
the written instructions delivered by Seller to Purchaser.

SECTION 3.

DELIVERIES; INSPECTION PERIOD; TITLE AND SURVEY; REPRESENTATIONS

3.1         Delivery Obligations.

(a)        To the extent not previously delivered to Purchaser, Seller shall
either deliver to Purchaser or post on a dedicated website, promptly after the
Effective Date, copies of the items more particularly described on Schedule 1
hereto, to the extent, if any, in Seller’s Possession; as used in this
Agreement, the term “Seller’s Possession” or “Possession of Seller” shall mean
and include documents maintained in Seller’s files, wherever located, or with
Seller’s managing agent for the Property.

(b)        Seller’s failure to deliver to Purchaser or post any of the above
items within the period provided shall not result in the extension of the
Inspection Period, and Purchaser’s sole remedy therefor shall be Purchaser’s
right to terminate this Agreement by delivering written notice thereof to Seller
on or prior to the expiration of the Inspection Period and to receive a return
of the Deposit, in which event neither party shall have any obligation hereunder
except for such obligations which are expressly stated herein to survive the
Closing or the termination of this Agreement ( the “Surviving Obligations”).

3.2         Inspection Period.

(a)        Notwithstanding any provision of this Agreement to the contrary, this
Agreement and the obligations of Purchaser hereunder are contingent upon
Purchaser determining the suitability of the Property in Purchaser’s sole
discretion. Purchaser shall have until October 10, 2016 (the “Inspection
Period”) to examine the Property with respect to all matters of the
Property. Any testing, examinations, inspections or investigations shall be
conducted on at least one (1) business day prior notice to Seller, during
business hours, from time to time, and subject to the rights of tenants, and
shall not under any circumstances compromise or affect the structural integrity
of the Property. Purchaser must obtain Seller’s prior written approval of the
scope and method of any physically intrusive inspection, testing or
investigation of the Property (other than a Phase I environmental inspection)
including, but without limitation, any inspection which would involve taking
subsurface borings or related investigations, and any inspection which would
alter the physical condition of the Property. Seller and its representatives,
agents, and/or contractors shall have the right to be present during

 

2



--------------------------------------------------------------------------------

any testing, investigation, or inspection of the Property. In no event shall
Purchaser or any Purchaser Representatives (as hereinafter defined) contact any
tenant at the Property, any governmental agencies having jurisdiction over the
Property (except for a status of notices of violations, if any, and a
confirmation of the zoning status of the Property and the existence of the
certificates of occupancy or their equivalent), or Seller’s vendors directly
without Seller’s prior written approval, which shall not be unreasonably
withheld, delayed or conditioned. If prior to the expiration of the Inspection
Period, Purchaser determines that the Property is not suitable to Purchaser for
any reason, then Purchaser shall give written notice thereof (the “Termination
Notice”) to Seller and the Escrow Agent prior to 5:00 p.m. Eastern time on the
last day of the Inspection Period. If Purchaser timely advises Seller and the
Escrow Agent that it elects not to proceed with this transaction, the Escrow
Agent shall return to Purchaser the Deposit, and thereafter this Agreement shall
be terminated and neither party shall have any further rights or obligations
hereunder except for Surviving Obligations. TIME SHALL BE OF THE ESSENCE with
respect to this Section 3.2(a), and if the Termination Notice shall not be
timely given to the Seller and the Escrow Agent by the expiration of the
Inspection Period, this Agreement shall remain in full force and effect in
accordance with its terms. Purchaser agrees to deliver to Seller copies of all
Reports (hereinafter defined) at the time a Termination Notice is given by
Purchaser. The obligations to deliver the Reports shall survive the termination
of this Agreement.

(b)        On or before the expiration of the Inspection Period, Purchaser may
deliver written notice to Seller (the “Service Contracts Notice”) specifying any
third party contracts and service agreements, including parking agreements, if
any (the “Service Contracts”) with respect to which Purchaser desires to have
the Seller deliver notices of termination at the Closing (the “Terminated
Contracts”); provided that (i) the effective date of such termination after
Closing shall be subject to the express terms of such Terminated Contracts, and
(ii) if any such Service Contract cannot by its terms be terminated, it shall be
assumed by Purchaser and not be a Terminated Contract. To the extent that any
such Terminated Contract requires payment of a penalty or premium for
cancellation, Seller shall pay any cancellation fees or penalties. If Purchaser
fails to deliver the Service Contracts Notice on or before the expiration of the
Inspection Period, there shall be no Terminated Contracts and Purchaser shall
assume all Service Contracts at the Closing.

(c)        Purchaser agrees that, prior to undertaking any right of access to
the Property, Purchaser and Purchaser’s agents accessing the Property will
obtain with a company licensed to do business in the state where the Property is
located Statutory Workers Compensation and Employers Liability insurance for all
of Purchaser’s employees (if and to the extent required by law) and not less
than Three Million and 00/100 ($3,000,000.00) Dollars comprehensive general
liability insurance with a contractual liability endorsement which insures
Purchaser’s indemnity obligations hereunder and which names Seller and, if
applicable, Seller’s property manager at the Property, as insureds thereunder,
insuring all activity and conduct of Purchaser and Purchaser’s Representatives
(as hereinafter defined) while exercising any right of access to the Property. A
copy of such policy or certificate evidencing same (any such certificate to
provide detailed information as to the coverages provided by the underlying
policy[ies]) shall be provided by Purchaser to Seller prior to undertaking any
inspections under this Agreement. Such insurance coverage shall be maintained by
Purchaser for a period of no less than one (1) year after the Closing or any
termination of this Agreement for any reason. Purchaser represents and warrants
that it carries not less than Three Million ($3,000,000) Dollars commercial
general liability insurance with contractual liability endorsement which insures
Purchaser’s indemnity obligations.

 

3



--------------------------------------------------------------------------------

(d)        Except as may be specifically provided elsewhere in this Agreement,
all information provided by Seller to Purchaser or obtained by Purchaser
relating to the Property in the course of Purchaser’s review, including, without
limitation, any environmental assessment or audit, if any (collectively, the
“Reports”) shall be treated as confidential information by Purchaser and
Purchaser shall instruct all of its employees, agents, representatives,
contractors, equity investors, Purchaser Related Parties (as hereinafter
defined) and lenders (collectively, “Purchaser Representatives”) as to the
confidentiality of all such information. In the event that this transaction is
not closed for any reason, then Purchaser shall maintain the confidentiality of
such information, and shall instruct Purchaser Representatives not to disclose
any such information to any other party. Purchaser hereby agrees that money
damages would not be a sufficient remedy for any breach or threatened breach of
this paragraph by Purchaser or Purchaser Representatives and that the Seller
shall be entitled, without the requirement of posting a bond or other security,
to specific performance and injunctive or other equitable relief in the event of
any such breach or threatened breach, in addition to all other remedies
available to the Seller at law or in equity. Purchaser, on behalf of itself and
the Purchaser Representatives agrees to indemnify and hold Seller and each of
Seller Related Party (as hereinafter defined) harmless from any claim, loss,
injury, liability, damage or expense, including reasonable attorneys’ fees and
costs, arising out of: (a) a breach by Purchaser or Purchaser Representatives of
any applicable laws, rules, regulations or ordinances, or the agreements set
forth in this Agreement, relating to the activities of Purchaser or Purchaser
Representatives on the Property, including the failure of Purchaser or Purchaser
Representatives to restore the Property; (b) any access to, entry upon or
activity conducted by Purchaser or Purchaser Representatives with respect to or
on the Property, whether or not such access, entry or activity is permitted by,
in compliance with or in violation of any applicable laws, rules, regulations or
ordinances, or this Agreement; (c) any lien, claim or levy, including
construction, mechanic’s, materialmen’s and judgment liens, filed or pending
against any portion of the Property, or title thereto, by any contractor,
sub-contractor or other party having a claim against or through Purchaser or any
Purchaser Representative (without limiting the foregoing indemnity, Purchaser
hereby acknowledges and agrees that Purchaser’s failure to cause any such lien
to be released or bonded to the reasonable satisfaction of Seller within ten
(10) business days after Purchaser’s receipt of written notice thereof shall
constitute a default hereunder); and (d) any claims, suits, actions or the
assertion of any other rights by or on behalf of any tenant, invitee, guest or
other party alleging personal injury, property damage, interruption of business,
nuisance or any other allegation of negligence or wrongdoing, and including any
and all damages, losses, obligations, liabilities, costs and expenses incurred
by or asserted or claimed against Seller or any Seller Related Party, as a
result of, caused by, or arising out of any matters set forth in subsections
(a), (b) and/or (c), above. This indemnity agreement shall be in addition to any
other liabilities that Purchaser or Purchaser Representatives may have to any
Seller Related Party.

(e)        Except as may be specifically provided elsewhere in this Agreement,
Seller makes no representations or warranties as to the truth, accuracy,
completeness, methodology of preparation or otherwise concerning any engineering
or environmental reports or audits or any other materials, data or other
information supplied to Purchaser in connection with Purchaser’s inspection of
the Property (e.g., that such materials are complete, accurate or the

 

4



--------------------------------------------------------------------------------

final version thereof, or that such materials are all of such materials as are
in Seller’s Possession). Subject to the preceding sentence, it is the parties’
express understanding and agreement that such materials are provided only for
Purchaser’s convenience in making its own examination and determination prior to
the expiration of the Inspection Period as to whether it wishes to purchase the
Property, and, in doing so, Purchaser shall rely exclusively on its own
independent investigation and evaluation of every aspect of the Property and not
on any materials supplied by Seller. Subject to the first sentence of this
Section 3.2(e), Purchaser expressly disclaims any intent to rely on any such
materials provided to it by Seller in connection with its inspection and agrees
that it shall rely solely on its own independently developed or verified
information. Subject to the first sentence of this Section 3.2(e), and except
with respect to the Surviving Obligations, Purchaser hereby releases Seller and
its agents, representatives, and employees from any and all claims, demands, and
causes of action, past, present, and future that Purchaser may have relating to
(i) the condition of the Property at any time, before or after the Closing,
including without limitation, the presence of any hazardous materials, including
but not limited to mold, or (ii) any other matter pertaining to the
Property. This release shall survive the Closing or the termination of this
Agreement, as applicable.

(f)        Purchaser shall restore the Property to substantially the same
condition existing immediately prior to Purchaser’s inspection, testing,
investigation and survey thereof. Purchaser shall be liable for all damage or
injury to any person or property resulting from, relating to or arising out of
any such inspection, testing, investigation or survey, whether occasioned by the
acts of Purchaser or any of its employees, agents, representatives or
contractors and Purchaser shall satisfy or bond in accordance with
Section 3.2(d) above any lien which may arise or be filed against Seller or the
Property in connection with any such inspection, testing, investigation or
survey. Purchaser shall indemnify, defend and hold harmless Seller and its
agents, employees, officers, directors, affiliates, advisors and asset managers
from any loss, liability or damage resulting from any such inspection, testing,
investigation, survey or lien filed against Seller or the Property in connection
therewith. This indemnification by Purchaser shall survive the Closing or the
termination of this Agreement, as applicable.

3.3         Title and Survey.

(a)        Seller has ordered from the Title Company an owner’s title insurance
report and provided it to Purchaser (the “Title Commitment”). Seller has
provided Purchaser with a copy of a survey for the Property dated January 20,
2015, prepared by AFN Consulting, Inc. (the “2015 Survey”). Purchaser at its
option and its cost and expense may obtain an update of the 2015 Survey (the
“Survey”). In the event (i) the Survey obtained by Purchaser shows any matter
affecting the Property that is unacceptable to Purchaser, or (ii) any
exceptions, appear in the Title Commitment that are unacceptable to Purchaser,
Purchaser shall by 5 p.m. Eastern time no later than the third (3rd) business
day prior to the expiration of the Inspection Period (time being of the essence)
(the “Title Approval Period”), notify Seller in writing of such facts, the
reasons therefor and the curative steps that would remove the basis for
Purchaser’s objection (“Purchaser’s Title Objections”). Upon the expiration of
the Title Approval Period, except for Purchaser’s Title Objections, Purchaser
shall be deemed to have accepted the form and substance of the Survey, all
matters shown or addressed thereon, and all items shown or addressed in the
Title Commitment (collectively, the “Approved Title Matters”).

 

5



--------------------------------------------------------------------------------

(b)        Seller shall have no obligation to take any steps or bring any action
or proceeding or otherwise to incur any effort or expense whatsoever to
eliminate or modify any of Purchaser’s Title Objections, but Seller is required
to (x) pay off at Closing all mortgages and related mortgage documents on the
Property of which Seller has actual knowledge, (y) pay off or bond all
mechanic’s and materialmen liens for work requested by Seller (as opposed to
tenants), and (z) pay off or bond all judgment liens, code enforcement liens and
tax liens, in the aggregate not to exceed 2% of the Purchase Price (“Maximum
Expense,” excluding the lien of real estate taxes which are to be paid and
prorated as provided in Section 5.3(c)) (collectively, the “Monetary
Encumbrances”). Seller shall be obligated to cure such Monetary Encumbrances
regardless of whether Purchaser raises them in Purchaser’s Title Objections.
Other than with respect to the Monetary Encumbrances, Seller, however, at its
sole option, may attempt to eliminate or modify all or a portion of Purchaser’s
Title Objections to Purchaser’s reasonable satisfaction prior to the Closing
Date or within such additional period of time (up to thirty (30) days in the
aggregate thereafter), for which Seller shall have the right to adjourn the
Closing. In the event Seller is unable or unwilling to attempt to eliminate or
modify all of Purchaser’s Title Objections to the reasonable satisfaction of
Purchaser, Seller shall provide written notice to Purchaser of those objections
Seller will not attempt or be able to cure (“Seller’s Notice”). Thereafter,
Purchaser shall have the option (as its sole and exclusive remedy) to (x)
terminate this Agreement by delivering written notice thereof to Seller by the
earlier to occur of (i) the Closing Date (as the same may be adjourned as
provided in this Agreement), or (ii) five (5) business days after Seller’s
Notice, time being of the essence to the giving of Purchaser’s notice or (y)
proceed to Closing without adjustment to the Purchase Price. If Purchaser shall
duly give such termination notice, then this Agreement shall thereupon
terminate, and upon such termination, Purchaser shall be entitled to the return
of the Deposit, and neither party shall have any obligation hereunder other than
the Surviving Obligations, provided however, if the Monetary Encumbrances
identified in subsection (z) above were created by Seller, exceed the Maximum
Expense and the Seller is not willing to cure the same, and Purchaser is not in
material breach or default in the performance of its obligations under this
Agreement, Purchaser shall be entitled to reimbursement of its documented third
party out of pocket due diligence expenses not to exceed $50,000 (the “Expense
Reimbursement”).

(c)        The term “Permitted Encumbrances” as used herein includes: (i) all of
the Approved Title Matters, (ii) any Purchaser’s Title Objection (other than
Monetary Encumbrances) that remains uncured, for whatever reason, at the earlier
to occur of (A) Closing (as the same may be adjourned as provided in this
Agreement) or (B) five (5) business days after Seller’s provision of the
Seller’s Notice, (iii) the rights and interests of parties claiming under the
Leases, (iv) liens for real property taxes, assessments, and water and sewer
meter charges which are not due and payable as of the Closing Date and/or which
are apportioned pursuant to this Agreement, and (v) any liens or encumbrances
caused or created by acts or omissions of Purchaser or Purchaser
Representatives. Any Notices of Commencement for work requested by Seller (as
opposed to tenants) shall be handled as follows at Closing: (a) with respect to
the improvements completed by Seller prior to Closing, such notices of
commencement will be terminated or insured over at Seller’s expense at or prior
to Closing and (b) with respect to improvements not completed by Seller prior to
Closing, such notices of commencement shall be deemed to be “Permitted
Encumbrances,” with the Purchaser receiving a credit at Closing for the unpaid
amounts due with respect to the work being performed. Any notices of
commencement for the work requested by tenants (as opposed to Seller) shall be
deemed to be Permitted Encumbrances.

(d)        Purchaser may, at or prior to Closing, notify Seller in writing of
any objection to title (i) raised by the Title Company between the expiration of
the Title Approval Period and the Closing and (ii) not disclosed by the Title
Company or otherwise known to Purchaser prior to the expiration of the Title
Approval Period; provided that Purchaser must notify Seller of such
new objection to title within two (2) business days of being made aware of the
existence of such matter. If Purchaser sends such notice to Seller, Purchaser
and Seller shall have the same rights and obligations with respect to such
notice as apply to Purchaser’s Title Objections under Sections 3.3(b) and (c)
hereof.

 

6



--------------------------------------------------------------------------------

3.4         Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that:

(a)        Purchaser is a limited liability company, duly organized and in good
standing under the laws of the State of Delaware, and has the power to enter
into this Agreement and to execute and deliver this Agreement and to perform all
duties and obligations imposed upon it hereunder, and Purchaser has obtained all
necessary corporate, partnership or other organizational authorizations required
in connection with the execution, delivery and performance of this Agreement and
the transaction contemplated herein and has obtained the consent of all entities
and parties (whether private or governmental) necessary to bind Purchaser to
this Agreement;

(b)        neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale transaction contemplated hereby, nor the
fulfillment of or compliance with the terms and conditions of this Agreement
conflict with or will result in the breach of any of the terms, conditions or
provisions of any agreement or instrument to which Purchaser, or any
shareholder, partner or related entity or affiliate of Purchaser, is a party or
by which Purchaser, any shareholder, partner or related entity or affiliate of
Purchaser, or any of Purchaser’s assets is bound;

(c)        Purchaser has access to the financial resources to timely consummate
the purchase and sale transaction contemplated by this Agreement; with respect
to each source of funds to be used by Purchaser to purchase the Property
(respectively, the “Source”), at least one of the following statements shall be
accurate as of the Closing Date: (i) the Source does not include the assets of
(A) an “employee benefit plan” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), which is subject
to Title I of ERISA, or (B) a “plan” as defined in Section 4975(a) of the
Internal Revenue Code of 1986, as amended (“Code”), or (ii) the Source includes
the assets of (A) an “employee benefit plan” as defined in Section 3(3) of ERISA
or (B) a “plan” as defined in Section 4975 of the Code (each of which has been
identified to the Seller in writing pursuant to this Section 3.4 at least ten
(10) business days prior to the Closing Date), but the use of such Source to
purchase the Property will not result in a nonexempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code. The Source is in
compliance with the Orders (as hereinafter defined);

 

7



--------------------------------------------------------------------------------

(d)        Purchaser and each of its affiliates and beneficial owners
(collectively, the “Purchaser Parties”) have at all applicable times been, are
now and will in the future be, in compliance with the requirements of Executive
Order No. 133224, 66 Fed Reg. 49079 (September 25, 2001) (the “Order”) and other
similar requirements contained in the rules and regulations of the Office of
Foreign Asset Control, Department of the Treasury (“OFAC”) and in any enabling
legislation in respect thereof (the Order and such other rules, regulations,
legislation, or orders are collectively called the “Orders”). Purchaser has no
knowledge or notice of any fact, event, circumstance, situation or condition
which could reasonably be expected to result in (i) any action, proceeding,
investigation, charge, claim, report or notice being filed, commenced or
threatened against any of them alleging any failure to comply with the Orders,
or (ii) the imposition of any civil or criminal penalty against any of them for
any failure to so comply. None of the Purchaser Parties are owned or controlled
by, nor acts for or on behalf of, any person or entity on the Specially
Designated Nationals and Blocked Persons List maintained by OFAC pursuant to the
Order and/or on any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of OFAC or pursuant to
any other applicable Orders or any other person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders.

The Purchaser’s representations and warranties set forth in this Section 3.4
shall survive the Closing or termination of this Agreement. As a condition
precedent to Seller’s obligation to close the purchase and sale transaction
contemplated in this Agreement, Purchaser’s representations and warranties
contained herein must remain and be true and correct in all material respects as
of the Closing Date. Prior to the Closing Date, Purchaser shall notify Seller in
writing of any facts, conditions or circumstances which render any of the
representations and warranties set forth in this Section 3.4 in any way
inaccurate, incomplete, incorrect or misleading in any material respect.

3.5         Seller’s Representations and Warranties. Seller represents and
warrants to Purchaser that:

(a)        Seller is a limited partnership formed and at the Closing shall be in
good standing under the laws of the State of Delaware, and has the full right,
power, and authority to enter into, execute and deliver this Agreement, and to
perform all duties and obligations imposed on it under this Agreement, without
the need for governmental approval, consent or filing, and any approval required
from any partner of Seller to the Seller’s entry into and performance of this
Agreement has been obtained;

(b)        neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which it is a party or by which it, or any of its
assets is bound;

(c)        to Seller’s knowledge, the Rent Roll delivered to Purchaser in
accordance with Schedule 1 is accurate in all material respects as of the date
thereon, is the Rent Roll being used by Seller in connection with the operation
of the Property, and discloses all Leases and other tenancies at the Property;

 

8



--------------------------------------------------------------------------------

(d)        to Seller’s knowledge, no tenant has been given free rent, any
concession in the payment of rent or any abatement in the payment of rent,
except as set forth in the Rent Roll and/or the Leases;

(e)        the Service Contracts delivered to Purchaser in accordance with
Schedule 1 and listed on Schedule 2 are all of the Service Contracts with
respect to the operation of the Property which may be binding on Purchaser or
the Property after the Closing;

(f)        All employees at the Property are employees of Seller’s property
manager or employees of the service providers under the Service Contracts;

(g)        to Seller’s knowledge, Seller did not withhold any information with
respect to the materials listed on Schedule 1 that would make the materials
delivered to Purchaser materially inaccurate or misleading, and the materials
listed on Schedule 1 are those used by Seller in connection with the operation
of the Property;

(h)        to Seller’s knowledge, except as set forth on Schedule 3, there is
not now pending any action, suit, or proceeding (including, but not limited to,
condemnation or similar proceedings) before any court or governmental agency;

(i)        to Seller’s knowledge, except as set forth on Schedule 4, Seller has
not received written notice and has no knowledge that the Property or the use
thereof violates any governmental law or regulation that remains uncured;

(j)        Seller and each of its affiliates (collectively, the “Seller
Parties”) have at all applicable times been, are now and will in the future be,
in compliance with the requirements of the Orders and other similar requirements
contained in the rules and regulations of OFAC. Seller has no knowledge or
notice of any fact, event, circumstance, situation or condition which could
reasonably be expected to result in (i) any action, proceeding, investigation,
charge, claim, report or notice being filed, commenced or threatened against any
of them alleging any failure to comply with the Orders, or (ii) the imposition
of any civil or criminal penalty against any of them for any failure to so
comply. None of the Seller Parties are owned or controlled by, nor acts for or
on behalf of, any person or entity on the Specially Designated Nationals and
Blocked Persons List maintained by OFAC pursuant to the Order and/or on any
other list of terrorists or terrorist organizations maintained pursuant to any
of the rules and regulations of OFAC or pursuant to any other applicable Orders
or any other person or entity who has been determined by competent authority to
be subject to the prohibitions contained in the Orders; and

(k)        To Seller’s knowledge, the Leases, or copies thereof, provided or
otherwise made available to Purchaser are true and complete in all material
respects.

The Seller’s representations and warranties set forth in Section 3.5 shall
survive the Closing for a period of one hundred eighty (180) days. If any Leases
which have been exhibited to Purchaser or its representatives contain provisions
that are inconsistent with the representations set forth in Section 3.5(c) and
(d) above, such representations and warranties shall be deemed modified to the
extent necessary to eliminate such inconsistency and to conform such
representations and warranties to the provisions of the Leases. In addition to
the foregoing, any due diligence review, audit (such as an environmental audit
of the Property) or other investigation or inquiry

 

9



--------------------------------------------------------------------------------

undertaken or performed by or on behalf of Purchaser to the extent of knowledge
of Purchaser shall limit, qualify, modify, and amend the representations,
warranties and covenants of Seller made or undertaken pursuant to this Agreement
to the extent necessary to eliminate any inconsistency and to conform such
covenants, representations and warranties to the findings. As a condition
precedent to Purchaser’s obligation to close the purchase and sale transaction
contemplated in this Agreement, Seller’s representations and warranties
contained herein must remain and be true and correct in all material respects as
of the Closing Date, unless such representations and warranties have changed by
reason of facts or circumstances which pursuant to the terms of this Agreement
are permitted to have occurred (e.g., the Seller entering into a new Service
Contract in accordance with this Agreement, Seller terminating or entering into
a new Lease in accordance with this Agreement, tenant defaults, vacancies, etc.)
or because of matters outside of Seller’s control (e.g., litigation). Prior to
the Closing Date, Seller shall notify Purchaser in writing of any facts,
conditions or circumstances which render any of the representations and
warranties set forth in this Section 3.5 no longer true and correct in all
material respects. The parties agree that if following the expiration of the
Inspection Period and prior to Closing Purchaser becomes aware (either by way of
Seller’s notice or otherwise) that any representation or warranty of Seller is
no longer true and correct in all material respects, Purchaser may either (i)
terminate this Agreement by written notice to Seller if Seller fails to correct
such inaccuracy within ten (10) days after receipt of Purchaser’s notice,
whereupon the Deposit shall be refunded to Purchaser and neither party shall
have any obligation under this Agreement other than the Surviving Obligations,
and provided Purchaser is not in material breach or default in the performance
of its obligations under this Agreement, Purchaser shall be entitled to receive
the Expense Reimbursement, or (ii) waive the breach by Seller and elect to close
the transaction, in which case, Purchaser shall have no claim against Seller in
connection with a breach of such representation or warranty and shall not look
to Seller and/or Seller Related Parties for any redress or relief thereof.
Purchaser and Seller hereby agree that (A) Purchaser’s sole right and remedy (x)
in the event of a breach of Section 3.5(e) as it relates to Service Contracts
will be Purchaser’s right not to assume the Service Contract in question, and
(y) in the event of a breach of Section 3.5(i) as it relates to violations, will
be as set forth in Section 4.1, and (B) (x) it shall not be a breach of Section
3.5(h) unless such action, suit or proceeding would materially adversely affect
the Property, or the operation thereof or is an action or proceeding that is
covered by Seller’s liability insurance coverage and or landlord/tenant matters
is the ordinary course of business and (y) it shall not be deemed a breach of
Section 3.5(i) unless such violations would have a materially adverse effect on
the use and operation of the Property. The Purchaser may not assert a claim
against the Seller and/or Seller Related Parties if at the time of the Closing
the Purchaser had knowledge of such breach and nonetheless proceeded with the
Closing. Purchaser and Seller agree that if subsequent to the Closing Purchaser
first becomes aware that any representation or warranty of Seller was not true
and correct in all material respects as of the Closing Date, Purchaser shall
have no claim against Seller and/or Seller Related Parties in connection with a
breach of such representation or warranty and shall not look to Seller and/or
Seller Related Parties for any redress or relief thereof unless (i) a claim is
made by Purchaser against Seller for breach of such representation or warranty
before the expiration of the survival period and (ii) Purchaser’s damages as a
result of such breach are reasonably estimated to aggregate at least
$25,000. Anything in this Agreement to the contrary notwithstanding, the maximum
aggregate liability of the Seller under the Seller Estoppel Certificates (as
hereinafter defined) and for breaches of the representations, warranties

 

10



--------------------------------------------------------------------------------

and covenants herein shall not exceed $400,000.00 (the “Liability
Cap”). Purchaser and Seller agree that the words “Seller’s knowledge” and words
of similar import shall mean the actual knowledge of Robert Bergman or Thomas
Dolan (the asset manager) without any independent investigation on his part to
determine the existence or absence of such facts.

3.6         Tenant Estoppel Certificates.

(a)        Seller agrees to deliver to (i) all tenants of the Property, other
than tenants under the GSA leases (the “GSA Leases”), a request for an estoppel
certificate in the form of Exhibit F attached hereto, and (ii) all tenants under
the GSA Leases, a request for a statement of lease as provided under the GSA
Leases. The parties agree that, subject to the provisions of subparagraph (b)
below, it shall be a condition to Purchaser’s obligation to close title under
this Agreement that an estoppel certificate either substantially in the form of
Exhibit F or in the form required by a tenant’s Lease, and with respect to the
tenants under the GSA Leases, a statement of lease, be delivered to Purchaser,
from not less than tenants under the Leases covering at least 75% of the leased
square footage at the Property (the “Required Tenant Estoppels”), no later than
five (5) days before Closing. Seller agrees to use good faith efforts to obtain
such Required Tenant Estoppels, provided however, Seller shall not be obligated
to expend any funds in order to do so. Notwithstanding the foregoing, if at
Closing Seller is unable or fails to deliver such Required Tenant Estoppels,
Seller may execute and deliver to Purchaser, at Closing, its own certificate
with respect to tenants from whom estoppel certificates were not received and
whose Leases are in full force and effect, substantially in the form of Exhibit
F or in the form required by a tenant’s Lease, appropriately modified to reflect
that they are certificates of Seller and made to Seller’s knowledge
(hereinafter, the “Seller’s Estoppel Certificate”), but in no event from any of
the following tenants (hereinafter, the “Critical Tenants”), to wit:

 

US Atty - DOJ

  

108,007 sf

  

Federal Public

Defender:

  

14,715 sf

  

BB&T:

  

47,180 sf

  

ATF:

  

20,481 sf

  

Lykes:

  

14,275 sf

  

Nestle:

  

42,825 sf

  

The statements of Seller contained therein shall survive the Closing until the
earlier of (a) 90 days after Closing, and (b) thirty (30) days after the date
Purchaser obtains an estoppel certificate from a tenant for whom Seller
delivered a Seller’s Estoppel Certificate. Without limiting the foregoing, if at
Closing Seller is unable or fails to deliver the Required Tenant Estoppels,
Seller shall have the right (unless Purchaser desires to close) to adjourn the
Closing Date for up to thirty (30) days upon not less than three (3) business
days’ prior notice to Purchaser, in order to obtain the Required Tenant
Estoppels. In the event that any representation or warranty of Seller set forth
in Section 3.5 was confirmed in a tenant estoppel or a statement of lease,
notwithstanding anything to the contrary set forth in this Agreement, such
Seller’s representation and warranty shall not survive Closing.

(b)        The parties agree that each tenant estoppel containing non-material
exceptions, qualifications or modifications, including without limitation
qualifications by the

 

11



--------------------------------------------------------------------------------

tenant of any statement regarding landlord defaults, tenant claims or tenant
defaults as being to its knowledge or any similar qualification, shall be deemed
to be an acceptable estoppel certificate for purposes of this Section 3.6.

SECTION 4.

ACCEPTANCE OF PROPERTY

4.1         “As Is”. Purchaser agrees that as of the expiration of the
Inspection Period, subject to Section 3.6, Purchaser or its duly authorized
agent will have examined and investigated to Purchaser’s full satisfaction the
physical, economic and legal condition of the Property, and made all other
inquiries Purchaser deemed necessary in connection with the transaction herein
contemplated. By not delivering the Termination Notice, Purchaser is satisfied
to purchase the Property in its “as is” condition as of the Effective Date,
reasonable wear and tear from the Effective Date excepted. Any information,
data, schedules, photographs, surveys, set-ups, representations or other
materials furnished to or obtained by Purchaser were for preliminary purposes
only and are superseded by this Agreement. Purchaser has not relied thereon in
executing this Agreement. Except as expressly set forth in this Agreement, no
representations, warranties or agreements of any kind whatsoever have been made
by Seller in regard to the physical or operating condition of the Property, the
condition of Seller’s title thereto, freedom from defects, latent or patent, the
income or profit to be derived from the Property, the expenses of operation and
maintenance thereof, the present or prospective rental income therefrom, or any
other matter or thing affecting or relating to the whole or any part of the
Property, and no representation, covenant or warranty shall survive the Closing,
other than the Surviving Obligations. In arriving at its decision to purchase
the Property, Purchaser did not rely upon any statements by Seller, Seller’s
agents or employees or anyone else acting or purporting to act on Seller’s
behalf, except as expressly set forth in this Agreement. Purchaser acknowledges
and agrees that the Property is to be acquired subject to all notes or notices
of violations of law or municipal ordinances, orders or requirements noted in or
issued by any governmental authority having jurisdiction thereof against or
affecting the Property, provided however, if at Closing the Property is subject
to notes or notices of violations of law or municipal ordinances, orders or
requirements noted in or issued by a governmental authority after the expiration
of the Inspection Period and relating to a physical condition first arising
after the expiration of the Inspection Period (and such physical condition(s)
were not caused or created by Purchaser or Purchaser Representatives), Seller
shall be responsible for up to $100,000.00 of the costs and expenses to cure
such violations, and if the amount to cure such violations exceeds $100,000.00
and Seller is not willing to expend such extra amount, Purchaser may terminate
this Agreement by notice to Seller given at or prior to Closing, in which case
Purchaser shall be entitled to the return of the Deposit, and thereafter neither
party shall have any obligations under this Agreement other than the Surviving
Obligations, provided however, if Purchaser is not in material breach or default
in the performance of its obligations under this Agreement, Purchaser shall be
entitled to receive the Expense Reimbursement. Notwithstanding the foregoing,
nothing set forth in this subsection shall be deemed to obligate Seller to
expend in excess of $100,000.00, unless Seller elects to do so in its sole
discretion.

4.2         Except as expressly set forth in this Agreement, Purchaser shall
rely solely upon Purchaser’s own knowledge of the Property based on its
investigation of the Property and its own inspection of the Property in
determining the Property’s physical condition. Except as

 

12



--------------------------------------------------------------------------------

expressly set forth in this Agreement to the contrary, Purchaser releases
Seller, any person, entity or party related to or affiliated with Seller (the
“Seller Related Parties”) and their respective successors and assigns from and
against any and all claims which Purchaser or any person, entity or any party
related to or affiliated with Purchaser (each, a “Purchaser Related Party”) has
or may have arising from or related to any matter or thing related to or in
connection with the Property, including the documents and information referred
to herein, the leases and the tenants thereunder, any construction defects,
errors or omissions in the design or construction and any environmental
conditions, including but not limited to mold, and, except as expressly set
forth in this Agreement to the contrary, neither Purchaser nor any Purchaser
Related Party shall look to Seller, the Seller Related Parties or their
respective successors and assigns in connection with the foregoing for any
redress or relief. This release shall be given full force and effect according
to each of its express terms and provisions, including those relating to unknown
and unsuspected claims, damages and causes of action. The provisions of this
Section 4.2 shall survive the termination of this Agreement or the Closing Date
and shall not be deemed to have merged into any of the documents executed or
delivered at the Closing. To the extent required to be operative, the
disclaimers and warranties contained herein are “conspicuous” disclaimers for
purposes of any applicable law, rule, regulation or order.

SECTION 5.

CLOSING

5.1         Closing. The closing of the purchase and sale transaction
contemplated herein (the “Closing) shall take place through an escrow
established with the Title Company on the Closing Date. The Closing Date (as it
may be adjourned in accordance with this Agreement) shall be the date which is
fifteen (15) days after the expiration of the Inspection Period, provided
however, Purchaser shall have the right to adjourn the Closing for a period of
up to fifteen (15) days by giving Seller written notice of its intention to do
so no later than two (2) business days prior to the initial Closing Date (such
written notice to set forth as the adjourned Closing Date), and in order to be
effective, such notice must be accompanied by an additional Deposit of Five
Hundred Thousand ($500,000) Dollars payable to the order of the Escrow Agent.
Except as expressly provided in this Section 5.1, Purchaser shall have no other
right to adjourn the Closing.

5.2         Possession. Possession of the Property shall be delivered to
Purchaser at the Closing, subject to the Permitted Encumbrances.

5.3         Proration. All rents, other income and revenues, amounts payable by
the tenants under the Leases, utilities, water and sewer meter charges and all
other operating expenses with respect to the Property for the month in which the
Closing occurs, and real estate taxes and other assessments with respect to the
Property for the tax year in which the Closing occurs, shall be prorated as of
11:59 p.m. Eastern time on the day before the Closing Date with Purchaser
receiving the benefits and burdens of ownership on the Closing Date, provided
however, if the funds representing the balance of the Purchase Price have not
been received by the Title Company by 2:00 p.m. Eastern time on the Closing
Date, all prorations shall be recalculated as of the next business day.

(a)        If the Closing shall occur before rents and all other amounts payable
by the tenants under the Leases and all other income and revenues from the
Property have actually

 

13



--------------------------------------------------------------------------------

been received through the month in which the Closing occurs (it being agreed
that Seller is entitled to all arrears in rent), the apportionment of such rents
and other amounts and other income shall be upon the basis of such rents, other
amounts and other income and revenues actually received by Seller. Subsequent to
the Closing, any rents, other amounts and other income that are actually
received by either Seller or Purchaser shall be applied first to amounts due to
Purchaser with respect to the period after Closing, and then to amounts due to
Seller with respect to the period prior to Closing. Purchaser shall make a good
faith effort and attempt to collect any such rents and other amounts and other
income not apportioned at the Closing for the benefit of Seller; however,
Purchaser shall not be required to expend any substantial funds or institute any
litigation in its collection efforts. Nothing in this Agreement shall restrict
Seller’s right to collect delinquent rents directly from a tenant by any legal
means (except that Seller shall not be entitled to institute eviction
proceedings), and Seller shall be entitled to keep any such rents or other
damages so collected that are attributable to the period prior to Closing. At
Closing, prepaid rents and refundable cash security deposits in the possession
or control of Seller on Closing (together with any interest accrued thereon only
if interest is specifically required to be paid thereon under applicable law or
under the terms of a specific Lease) at Seller’s sole option shall either be (i)
transferred to Purchaser at Closing and not subject to adjustment, or (ii)
adjusted by way of a credit in favor of Purchaser.

(b)        With respect to any security deposits held by Seller on the Closing
Date in the form of letters of credit that are transferable by Seller, same
shall be transferred to Purchaser at Closing with any transfer fees paid by
Purchaser (unless such fees are payable to by the tenant). With respect to any
letters of credit that are not transferable by Seller as landlord, Seller shall
request that the applicable tenants deliver new letters of credit (“New Letters
of Credit”), issued in favor of Purchaser by a date not later than the Closing
Date, but Seller shall not have any liability for the failure of such tenants to
so furnish New Letters of Credit, and the failure of such tenants to furnish New
Letters of Credit shall not affect the obligations of Purchaser to proceed with
the Closing. With respect to any letters of credit not transferable by Seller as
landlord and for which New Letters of Credit are not issued as of the Closing
Date, Seller shall, until a New Letter of Credit is issued in favor of
Purchaser, take all reasonable action, as directed by Purchaser and without
obligation to incur any out-of-pocket expenses which are not advanced by
Purchaser, in connection with the presentment of such letters of credit for
payment as permitted under the terms of the applicable Lease and in
consideration of Seller’s agreement as aforesaid, Purchaser shall indemnify and
hold harmless Seller for liability arising out of or resulting from Seller’s
actions relating to such letters of credit after the Closing Date.

(c)          (1)        If the Closing shall occur before the tax rate or the
assessed valuation of the Property is fixed for the then current year, the
apportionment of taxes and assessments shall be upon the basis of the tax rate
for the preceding year applied to the latest assessed valuation, with a further
reconciliation to be made when the final rate or valuation rate is received.

(2)        If any certiorari or other proceedings for the reduction of real
estate taxes or assessments are pending at the Closing Date with respect to the
tax year in which the Closing occurs or any tax year prior thereto, Seller shall
continue the prosecution of such action. Any tax refund resulting from such
proceeding, net of Seller’s actual, documented, out-of-pocket costs of
prosecuting the same, and after deducting any refunds required to be made to
tenants pursuant to Leases, shall be apportioned between Seller and Purchaser in
the same proportion that real estate taxes and assessments for such tax year are
apportioned.

 

14



--------------------------------------------------------------------------------

(d)        If the Closing shall occur before the actual amount of utilities,
water or sewer meter charges or other operating expenses with respect to the
Property for the month in which the Closing occurs are determined, the
apportionment of such utilities, water or sewer meter charges or other operating
expenses shall be upon the basis of a reasonable estimate by Seller of such
utilities, water or sewer meter charges or other operating expenses for such
month. Subsequent to the Closing, when the actual amount of such utilities,
water or sewer meter charges or other operating expenses with respect to the
Property for the month in which the Closing occurs are determined, the parties
agree to adjust the proration of such utilities, water or sewer meter charges or
other operating expenses and, if necessary, to refund or repay such sums as
shall be necessary to effect such adjustment.

(e)        If Leases contain obligations (“ Lease Obligations”) on the part of
the tenants for: (i) CPI or similar adjustments, (ii) percentage rents, (iii)
escalation payments for taxes, labor or operations, and/or (iv) other expenses
including, without limitation, common area maintenance or any other operating
cost pass-throughs or retroactive charges payable by tenants which have accrued
as of the Closing Date but are not then due and payable, the amount of such
Lease Obligations shall be prorated as of the Closing Date and paid and adjusted
between Seller and Purchaser when the actual amount of such Lease Obligations
with respect to the Property is determined and such Lease Obligations have been
received by Purchaser from such tenant or tenants.

(f)        Purchaser acknowledges that rent is paid monthly in arrears by GSA
under the GSA Leases. Purchaser and Seller agree that to the extent there are
rent payments (including all tax and operating expense pass-throughs, if any)
under the GSA Leases for the month immediately prior to the month in which the
Closing occurs that are accrued but have not yet been paid as of the Closing
Date, such amounts shall be adjusted between Purchaser and Seller and credited
to Seller as of the Closing Date, and Purchaser shall remit to Seller any
pro-rated amounts due to Seller for the month of Closing within two (2) Business
Days of Purchaser’s actual receipt thereof (or, in the event that Seller
receives such payment after Closing, Seller shall be reimbursed for such
pro-rated amounts due to Seller and shall remit the balance to Purchaser within
two (2) Business Days of Seller’s receipt thereof). Within two (2) Business Days
after Purchaser’s receipt thereof, Purchaser shall remit to Seller any rental
payments (including all tax and operating expense pass-throughs, if any)
received by Purchaser subsequent to Closing that are attributable to periods
prior to Closing, to the extent such rental payments (including all tax and
operating expense pass-throughs, if any) were not credited to Seller at
Closing. Within two (2) Business Days after Seller’s receipt thereof, Seller
shall remit to Purchaser any rental payments (including all tax and operating
expense pass-throughs, if any) received by Seller subsequent to Closing that are
attributable to periods after Closing, to the extent such payments were not
credited to Purchaser at Closing.

(g)        New Tenant Costs in accordance with Section 8.2 hereof.

 

15



--------------------------------------------------------------------------------

The agreements of Seller and Purchaser set forth in this Section 5.3 shall
survive the Closing. All prorations shall be completed and finalized no later
than twelve (12) months following the Closing Date.

5.4         Closing Costs. Purchaser shall pay, on the Closing Date, the title
insurance premium for any lender’s policy (for a simultaneous issue premium not
to exceed $250) and any endorsements to the lender’s or owner’s policy (at the
rates promulgated by the Florida Insurance Commission), all survey charges, all
recording and filing charges and fees to record the documents evidencing the
conveyance of the Property, and all other costs and charges of the closing and
consummation of the purchase and sale transaction contemplated in this Agreement
as customarily charged to and payable by a purchaser in such transactions in the
location in which the Land is situate (including one-half of the escrow charges
of the Title Company, said one-half not to exceed $750). Seller shall pay, on
the Closing Date, any documentary stamps, title search fees, the base cost for
any owner’s title insurance policy, and any other costs and charges of the
closing and consummation of the purchase and sale transaction contemplated in
this Agreement as customarily charged to and payable by a seller in such
transactions in the location in which the Land is situate (including one-half of
the escrow charges of the Title Company). Notwithstanding the foregoing, each
party shall pay its own attorneys’ fees and the fees of any accountants and/or
advisors incurred in connection with the transaction contemplated in this
Agreement.

5.5         Seller’s Obligations at the Closing. At the Closing, Seller shall
deliver or cause to be delivered to Purchaser the following:

(a)        Evidence of Authority. Such organizational and authorizing documents
of Seller as shall be reasonably required by the Title Company to evidence
Seller’s authority to consummate the transactions contemplated by this
Agreement.

(b)        Deed. A duly executed and acknowledged special warranty deed
conveying to Purchaser the Land and Improvements subject only to the Permitted
Encumbrances, in the form of Exhibit B attached hereto, sufficient to enable the
Title Company to issue its standard form owner’s policy to Purchaser, insuring
fee simple title to the Land and Improvements, subject only to the Permitted
Encumbrances. Purchaser shall be entitled to request that the Title Company
provide such endorsements (or amendments) to the title policy as Purchaser may
reasonably require, provided that (i) such endorsements shall be issued at no
cost to, and shall not impose any additional liability on, Seller, (ii)
Purchaser’s obligations under this Agreement shall not be conditioned upon
Purchaser’s ability to obtain such endorsements and, if Purchaser is unable to
obtain such endorsements, Purchaser shall nevertheless be obligated to proceed
to close the transaction contemplated by this Agreement without reduction of or
set off against the Purchase Price, and (iii) the Closing shall not be delayed
as a result of Purchaser’s request.

(c)        Assignment. A duly executed counterpart Assignment and Assumption of
Service Agreements, Warranties and Leases in the form attached to this Agreement
as Exhibit C (the “Assignment”), and a Bill of Sale in the form attached hereto
as Exhibit C-1 (the “Bill of Sale”).

 

16



--------------------------------------------------------------------------------

(d)        FIRPTA Affidavit. A duly executed affidavit of Seller in form
attached hereto as Exhibit D certifying that Seller is not a “foreign person,”
as defined in Section 1445 of the Internal Revenue Code of 1986, as amended, and
in any applicable state laws for the state in which the Property is located.

(e)        Tenant Notices. Duly executed notice to tenants or lessees under the
Leases in form attached hereto as Exhibit E.

(f)        Original Documents. The originals of all Leases and Service Contracts
in Seller’s Possession.

(g)        Transfer Tax Forms. All transfer tax and other similar tax returns
which Seller is required by law to execute and acknowledge and to deliver,
either individually or together with Purchaser, to any governmental authority as
a result of the sale, and if Seller is responsible for payment of such taxes in
accordance with this Agreement, checks made payable to the appropriate
governmental authority in the required amounts (unless Seller authorizes the
Title Company to deduct and pay such expenses out of monies payable to Seller).

(h)        Rent Roll. An updated Rent Roll for the Property, certified by Seller
to be true, correct and complete in all material respects, which certification
shall be a Surviving Obligation, subject to the limitations of Section 3.5.

(i)        Escrow Direction. A confirmation to Escrow Agent confirming the
prorations and the Closing and directing that the Deposit and Purchase Price is
to be delivered to Seller.

(j)        Records and Files. Records and files which are in Seller’s Possession
relating to the current operation and maintenance of the Property, including,
without limitation, current tax bills, current water, sewer, utility and fuel
bills, billing records for tenants, repair and maintenance records and the like
which affect or relate to the Property. The parties agree to cooperate so that,
to the extent practical, deliveries of background records at or prior to the
Closing which Purchaser desires to have delivered to it will be identified to
the satisfaction of the parties at the Closing without actual delivery at
Closing, provided satisfactory arrangements for post-closing delivery are made.

(k)        Form 1099-S. Information for 1099-S Report Filing in the form of
Exhibit G annexed hereto in accordance with Section 6045 of the Code. Pursuant
to Section 6045 of the Code, Purchaser’s counsel is hereby designated to be the
person responsible for complying with such reporting requirements.

5.6         Purchaser’s Obligations at the Closing. At the Closing, Purchaser
shall deliver or cause to be delivered to Seller the following:

(a)        Purchase Price. The balance of the Purchase Price, plus or minus
other adjustments required under this Agreement, by wire transfer of immediately
available funds to Seller.

 

17



--------------------------------------------------------------------------------

(b)        Evidence of Authority. Such organizational and authorizing documents
of Purchaser as shall be reasonably required by Seller and/or the Title Company
authorizing Purchaser’s acquisition of the Property pursuant to this Agreement
and the execution of this Agreement and any documents to be executed by
Purchaser at the Closing.

(c)        Assignment. A duly executed counterpart of the Assignment.

(d)        Transfer Tax Forms. Duly executed and acknowledged transfer tax forms
described in Section 5.5(g).

5.7         Property Management Agreement. At Closing, Seller will terminate its
management agreement for the Property.

5.8         GSA Leases. From and after the Effective Date, Seller shall
cooperate with GSA and Purchaser to obtain the execution by GSA for the tenants
under the GSA Leases of a novation agreement by and among GSA, Seller and
Purchaser with regard to the GSA Leases substantially in the form attached
hereto as Exhibit H (the “Novation Agreement”) or on GSA’s then-current standard
form. If GSA requires modifications to be made to the Novation Agreement prior
to execution by GSA, then such modifications shall be reasonably accommodated by
Purchaser and Seller. Purchaser and Seller agree to provide all reasonable and
customary documentation and signatures required for the novation of the GSA
Leases. For the period of time between the Closing Date and the GSA’s execution
of a Novation Agreement recognizing Purchaser as the new “Lessor” under the GSA
Leases (the “Pre-novation Period”), Purchaser acknowledges that Seller will
continue to be the GSA’s named “Lessor” under the GSA Leases. Seller agrees to
keep open during the Pre-novation Period any bank accounts used for the receipt
of payments under the GSA Leases and to forward any payments received after
Closing under the GSA Leases to Purchaser reasonably promptly after Seller’s
receipt thereof, subject to Section 5.3 hereof. Upon Purchaser’s written
request, Seller agrees to cooperate during the Pre-novation Period with respect
to the submission of any invoices, claims, or other customary documents to the
GSA relating to tax escalations and other payments required by the GSA
Leases. Purchaser and Seller agree to exercise commercially reasonable efforts
to obtain the approval of GSA to make the effective date of the Novation
Agreement the same as the Closing Date by submitting the form thereof to the
respective GSA contracting officers promptly following the expiration of the
Inspection Period. Seller and Purchaser shall execute and deliver such documents
as may be reasonably required by the GSA to effectuate such assignment. The
provisions of this Section 5.8 shall survive Closing.

SECTION 6.

RISK OF LOSS

6.1         Casualty Loss and Condemnation. If, prior to Closing, the Property,
or any part thereof shall be condemned, destroyed or damaged by fire or other
casualty or other cause, Seller shall promptly so notify Purchaser. In the event
of a Material Loss (hereinafter defined), Purchaser shall have the option to
terminate this Agreement by giving notice to the Seller within five (5) days
after receipt of Seller’s notice (but no later than the Closing). If the
condemnation, destruction or damage does not result in a Material Loss, then
Seller and Purchaser shall consummate the transaction contemplated by this
Agreement notwithstanding such

 

18



--------------------------------------------------------------------------------

condemnation, destruction or damage. If the transaction contemplated by this
Agreement is consummated, Purchaser shall be entitled to receive any
condemnation proceeds or proceeds of insurance under all policies of insurance
applicable to the destruction or damage of the Property, and shall receive a
credit against the Purchase Price equal to the amount of any applicable
insurance deductible, and Seller shall, at Closing, execute and deliver to
Purchaser all customary proofs of loss and other similar items. If Purchaser
elects to terminate this Agreement in accordance with this Section 6.1, the
Deposit shall be returned to Purchaser and this Agreement shall, without further
action of the parties, become null and void and neither party shall have any
further rights or obligations under this Agreement for Surviving
Obligations. For purposes of this Section 6.1, a “Material Loss” means
condemnation, damage or destruction that is reasonably estimated to cost or be
valued at (as the case may be) more than 1% percent of the Purchase Price, or is
reasonably likely to require more than 270 days to restore, or gives any Tenant
of the Property occupying more than 14,200 square feet the right to terminate
its respective Lease because of such loss.

6.2       Uniform Vendor and Purchaser Risk Act.  Purchaser and Seller each
hereby waives the Uniform Vendor and Purchaser Risk Act and agree that the
provisions of this Section 6 shall govern the respective rights and obligations
of Purchaser and Seller with respect to the subject matter of this Section 6.

SECTION 7.

DEFAULT

7.1       Breach by Seller.  In the event that Seller shall fail to close this
transaction because of Seller’s default in the performance of Seller’s
obligations under this Agreement, Purchaser, as Purchaser’s sole and exclusive
right and remedy, shall either: (1) terminate this Agreement and receive a
refund of the Deposit and if Purchaser is not in material breach or default in
the performance of its obligations under this Agreement, Purchaser shall be
entitled to receive the Expense Reimbursement, or (2) pursue the remedy of
specific performance of Seller’s obligations under this Agreement, provided that
(i) any such suit for specific performance must be filed within sixty (60) days
after Purchaser first becomes aware of the breach or default by Seller, and (ii)
Purchaser is not in material breach or default in the performance of its
obligations under this Agreement; except that if the Seller made the remedy of
specific performance unavailable by its own affirmative intentional acts (e.g.,
sale or further mortgaging of the Property which is not satisfied at Closing),
Purchaser may sue Seller for its actual damages not to exceed 1% of the Purchase
Price.

7.2       Breach by Purchaser.  In the event that Purchaser fails to consummate
the transaction contemplated by this Agreement (including delivery of the
additional deposit if and when required), this Agreement shall terminate and
Seller shall receive and retain the Deposit as liquidated damages (and not as a
penalty or forfeiture) and as Seller’s sole remedy and relief hereunder (except
for the Surviving Obligations). Seller and Purchaser acknowledge that the actual
damages to Seller which would result from such failure would be extremely
difficult to calculate or establish on the date hereof. In addition, Purchaser
desires to have a limitation put upon its potential liability to Seller in the
event of such failure by Purchaser. Seller and Purchaser specifically
acknowledge and agree, after negotiation between Seller and Purchaser, that the
amount of the Deposit constitutes reasonable compensation to Seller for such
failure by

 

19



--------------------------------------------------------------------------------

Purchaser and shall be disbursed to and retained by Seller as liquidated damages
in the event of such failure by Purchaser. None of the provisions of this
Section 7.2 shall limit, impair or affect any of Purchaser’s indemnities of
Seller or other Surviving Obligations as provided for elsewhere in this
Agreement.

SECTION 8.

FUTURE OPERATIONS

8.1         Maintenance and Contracts.  From the Effective Date of this
Agreement until the Closing or earlier termination of this Agreement:

(a)        Seller will continue to operate the Property in the customary and
ordinary manner consistent with Seller’s current practices in effect as of the
Effective Date, ordinary wear and tear and casualties excepted.

(b)        Seller shall not remove or transfer to a third party any Personal
Property to be conveyed to Purchaser hereunder unless it is replaced with a
substantially similar item.

(c)        Seller will perform all of Seller’s material obligations under the
Service Contracts. Seller will not, without the prior written consent of
Purchaser (which consent will not be unreasonably withheld or delayed), modify,
enter into, or renew any Service Contract which cannot be canceled upon thirty
(30) days prior written notice.

8.2         Leasing.

(a)        From the Effective Date until the Closing or earlier termination of
this Agreement, Seller will endeavor to lease the Property in the customary and
ordinary manner consistent with Seller’s current practices in effect as of the
Effective Date and in accordance with Section 8.2(b) below;

(b)        Seller, at Purchaser’s request, shall keep Purchaser informed in
writing as to the status of leasing activities prior to the Closing Date. Seller
shall not enter into any new lease or modify or terminate (except in the event
of default) any existing lease without the prior written consent of Purchaser,
which consent shall not be unreasonably withheld, conditioned or delayed during
the Inspection Period, but such consent as to any new lease or modification or
termination (except in the event of default) entered into after the Inspection
Period (provided this Agreement is not terminated) shall be in Purchaser’s sole
and absolute discretion. If subsequent to the Effective Date, Seller incurs any
costs or expenses of entering into and/or performing obligations and/or work
under or in connection with any new Leases or renewal or modification of
existing Leases including, tenant improvement and/or leasing commission costs
(collectively, “New Tenant Costs”) that Purchaser has approved pursuant to this
paragraph, then, such costs shall be credited in favor of Seller at Closing and
Seller shall supply to Purchaser invoices and/or other evidence reasonably
satisfactory to Purchaser for all New Tenant Costs at or prior to Closing. If
any space is vacant at the time of Closing, Purchaser shall accept the Property
subject to such vacancy. Seller does not warrant that any particular Lease or
tenancy will be in force or effect at the Closing or that the tenants will have
performed their obligations thereunder. Notwithstanding the foregoing, the
termination of any Lease or tenancy prior to the Closing by reason of the
tenant’s default shall not affect the obligations of Purchaser under this
Agreement in any manner or entitle Purchaser to an abatement of or credit
against the Purchase Price or give rise to any other claim on the part of
Purchaser.

 

20



--------------------------------------------------------------------------------

SECTION 9.

MISCELLANEOUS

9.1         Notices.   All notices, demands and requests which may be given or
which are required to be given by either party to the other, and any exercise of
a right of termination provided by this Agreement, shall be in writing and shall
be deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, postage prepaid, return
receipt requested, addressed to the intended recipient at the address specified
below; (c) on the first (1st) business day after being deposited into the
custody of a nationally recognized overnight delivery service such as Federal
Express Corporation, Airborne Express, or United Parcel Service, addressed to
such party at the address specified below; or (d) at the time of electronic
confirmation of receipt after being sent by facsimile to the following
numbers. For purposes of this Section 9.1, the addresses of the parties for all
notices are as follows (unless changed by similar notice in writing given by the
particular person whose address is to be changed):

 

      If to Seller:

  

c/o Sterling American Property, Inc.

111 Great Neck Road, Suite 408

Great Neck, NY 11021

Attn:  Gregory P. Nero, Esq.

Telephone:  (516) 504-2164

Facsimile:  (516) 773-3849

  

Schiff Hardin LLP

666 Fifth Avenue

New York, NY 10103

Attn:  Marina Rabinovich, Esq.

Telephone:  (212) 753-5000

Facsimile:  (212) 753-5044

      If to Purchaser:

  

City Office Development, LLC

Suite 2010

1075 West Georgia Street

Vancouver, British Columbia, Canada V6E 3C9

Attention: Tony Maretic, CFO

Facsimile: (604) 687-0769

      with a copy to:

  

City Office Development, LLC

c/o City Office REIT

8150 North Central Expressway

Suite 1255

Dallas, Texas 75206

  

Attention: Merrick Egan, Executive Vice-President

Facsimile: N/A

 

21



--------------------------------------------------------------------------------

      with a copy to:

  

Lowndes, Drosdick, Doster, Kantor &

Reed, P.A.

215 North Eola Drive

Orlando, Florida 32801

Attention: Aaron J. Gorovitz, Esq., with a

concurrent copy to Gary M. Kaleita, Esq.

Facsimile: (407) 843-4444

      If to Escrow Agent:

  

Fidelity National Title Insurance Company

485 Lexington Avenue, 18th Floor

New York, NY 10017

Attn:  Nicholas DeMartini, Esq.

Telephone:  (212) 845-3132

Facsimile:  (646) 481-5607

The attorneys are authorized to give any notice specified in this Agreement on
behalf of their respective clients.

9.2         Real Estate Commissions.   Seller shall pay to Colliers
International (hereinafter called “Agent”) a commission in the amount agreed on,
if and when payable in accordance with the terms of a separate agreement between
Seller and Agent. Except for Agent, neither Seller nor Purchaser has authorized
any broker or finder to act on Purchaser’s or Seller’s behalf in connection with
the sale and purchase hereunder and neither Seller nor Purchaser has dealt with
any broker or finder purporting to act on behalf of any other party. Purchaser
agrees to indemnify, defend, protect and hold harmless Seller from and against
any and all demands, claims, losses, damages, liabilities, costs or expenses of
any kind or character (including reasonable attorneys’ fees and charges) arising
out of or resulting from any agreement, arrangement or understanding alleged to
have been made by Purchaser or on Purchaser’s behalf with any broker or finder
in connection with this Agreement or the transaction contemplated hereby, other
than claims of Agent based on Agent’s agreement with the Seller. Seller agrees
to indemnify, defend, protect and hold harmless Purchaser from and against any
and all claims, losses, damages, liabilities, costs or expenses of any kind or
character, including reasonable attorneys’ fees and expenses, arising out of or
resulting from any agreement, arrangement or understanding alleged to have been
made by Seller or on Seller’s behalf with any broker or finder in connection
with this Agreement or the transaction contemplated hereby. Notwithstanding
anything to the contrary contained herein, this Section 9.2 shall survive the
Closing or any earlier termination of this Agreement.

9.3         Entire Agreement.   This Agreement embodies the entire agreement
between the parties relative to the subject matter hereof, and there are no oral
or written agreements between the parties, nor any representations made by
either party relative to the subject matter hereof, which are not expressly set
forth herein.

 

22



--------------------------------------------------------------------------------

9.4       Amendment.    This Agreement may be amended only by a written
instrument executed by the party or parties to be bound thereby.

9.5       Headings.  The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.

9.6       Time of Essence.  Time is of the essence of this Agreement (other than
for Seller’s rights to adjourn the Closing as expressly provided in this
Agreement); however, if the final date of any period which is set out in any
provision of this Agreement falls on a Saturday, Sunday or legal holiday under
the laws of the United States, the State of New York, or the State in which the
Property is located, then, in such event, the time of such period shall be
extended to the next day which is not a Saturday, Sunday or legal holiday. As
used in this Agreement, the term “business day” means every day other than
Saturdays, Sundays, or other holidays on which banking institutions in New York
or the State in which the Property is located are closed.

9.7       Successors and Assigns; Assignment.  This Agreement shall bind and
inure to the benefit of Seller and Purchaser and their respective heirs,
executors, administrators, personal and legal representatives, successors and
permitted assigns. Purchaser shall not assign this Agreement or Purchaser’s
rights under this Agreement without the prior written consent of Seller, which
consent may be withheld in its sole and absolute discretion, except that
Purchaser may assign this Agreement following the expiration of the Inspection
Period without the consent of Seller to an affiliate, corporation, partnership
or other entity in which City Office REIT Operating Partnership, L.P. owns and
controls a greater than 50% economic and managerial interest. No assignment of
this Agreement or Purchaser’s rights hereunder shall relieve Purchaser of its
liabilities under this Agreement. This Agreement is solely for the benefit of
Seller and Purchaser; there are no third party beneficiaries hereof. Any
assignment of this Agreement in violation of the foregoing provisions shall at
Seller’s option be null and void.

9.8       Invalid Provision.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable; this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement; and, the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

9.9       Attorneys’ Fees.  In the event it becomes necessary for either party
hereto to file suit to enforce this Agreement or any provision contained herein,
the party prevailing in such suit shall be entitled to recover, in addition to
all other remedies or damages as provided herein, reasonable attorneys’ and
paralegals’ fees incurred in such suit.

9.10     Multiple Counterparts.  This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
(1) agreement; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature. An electronically transmitted copy of any executed signature page of
a party to this Agreement shall be as valid as an original.

 

23



--------------------------------------------------------------------------------

9.11       Exhibits.  The exhibits and schedules attached to this Agreement and
referred to herein are hereby incorporated into this Agreement by this reference
and made a part hereof for all purposes.

9.12       Construction.  Seller and Purchaser acknowledge that each party and
its counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto.

9.13       No Recordation.  Seller and Purchaser hereby acknowledge that neither
this Agreement nor any memorandum or affidavit thereof shall be recorded of
public record in the county in which the Property is located or any other
county. Should Purchaser ever record or attempt to record this Agreement, or a
memorandum or affidavit thereof, or any other similar document, then,
notwithstanding anything herein to the contrary, said recordation or attempt at
recordation shall constitute a default by Purchaser hereunder, and, in addition
to the other remedies provided for herein, Seller shall have the express right
to terminate this Agreement by filing a notice of said termination in the county
in which the Land is located.

9.14       Merger Provision.  Except as otherwise expressly provided herein, any
and all rights of action of Purchaser for any breach by Seller of any
representation, warranty or covenant contained in this Agreement shall merge
with the Deed and other instruments executed at Closing, shall terminate at
Closing, and shall not survive Closing.

9.15       Jury  Waiver.  PURCHASER AND SELLER DO HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, OR UNDER OR IN CONNECTION WITH THIS
AGREEMENT, THE DOCUMENTS DELIVERED BY PURCHASER OR BY SELLER AT CLOSING, OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ANY ACTIONS OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THIS
AGREEMENT OR THE PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND
OR CANCEL THIS AGREEMENT AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR SELLER TO ENTER INTO AND ACCEPT THIS
AGREEMENT AND THE DOCUMENTS DELIVERED BY PURCHASER AT CLOSING AND SHALL SURVIVE
THE CLOSING OR TERMINATION OF THIS AGREEMENT.

9.16       No Personal Liability of Officers, Directors, Etc..  Each party
agrees that no shareholder, officer, partner, manager, director, trustee, asset
manager, employee, member, agent or other representative of Seller or Purchaser
shall have any personal liability under this Agreement or any document executed
in connection with the transactions contemplated by this Agreement.

9.17       Choice of Law; Submission to Jurisdiction.  This Agreement is made
and delivered in New York, New York and shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York. Any legal
action, suit or proceeding in

 

24



--------------------------------------------------------------------------------

connection with this Agreement or for enforcement of any judgment rendered in
any such action, suit or proceeding may be brought in the federal or state
courts of the State of New York, and Purchaser hereby irrevocably accepts and
submits to the jurisdiction of the aforesaid courts in personam, generally and
unconditionally with respect to any such action, suit, or proceeding for itself
and in respect of its property. Notwithstanding the foregoing, any action for
specific performance under this Agreement shall be governed by the laws of the
State of Florida and shall be brought in the federal or state courts of the
State of Florida.

9.18         Non-Solicitation of Employees.  Purchaser acknowledges and agrees
that, without the express prior consent of Seller, neither Purchaser nor any of
Purchaser’s employees, affiliates or agents shall solicit any of Seller’s
employees or any employees located at the Property. This Section 9.18 shall
constitute a Surviving Obligation.

9.19         Access.  Purchaser hereby agrees to retain all leases and lease
related documents (the “Lease Documents”) with respect to the Property and in
effect on or after the Seller’s acquisition of the Property; provided however,
Purchaser shall have no obligation to retain any Lease Documents entered into
after Closing. Purchaser shall cooperate fully, as and to the extent reasonably
requested by Seller and Seller Related Parties, in delivering and/or granting
access to Seller and/or Seller Related Parties of any of the Lease Documents
that Seller and/or Seller Related Parties may require in connection with any
accounting and/or tax audit with respect to Seller’s ownership and management of
the Property. Notwithstanding anything to the contrary herein, Purchaser shall
have no obligation to retain any of the Lease Documents after the date that is
five (5) years from the last day of the fiscal year to which such Lease Document
relates. In addition to the foregoing, after the Closing, Purchaser agrees to
allow Seller and its designated representatives, on prior notice and during
business hours, access to the documents, instruments, books and records for the
Property dated prior to the date of Closing (the “Records”). Seller and its
designated representatives shall have the right to make copies of the Records
and the Lease Documents at Seller’s expense.

9.20         Further Assurances.  Seller and Purchaser agree to execute such
other documents and perform such other acts as may be reasonably necessary or
proper and usual to effect this Agreement. This Section 9.20 shall constitute a
Surviving Obligation.

9.21         RADON GAS.    RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT,
WHEN IT HAS ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT
HEALTH RISKS TO PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT
EXCEED FEDERAL AND STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN
FLORIDA. ADDITIONAL INFORMATION REGARDING RADON AND RADON TESTING MAY BE
OBTAINED FROM YOUR COUNTY HEALTH UNIT [NOTE: THIS PARAGRAPH IS PROVIDED FOR
INFORMATIONAL PURPOSES PURSUANT TO SECTION 404.056(5), FLORIDA STATUTES, (2016).

9.22         Information and Audit Cooperation.  Purchaser has advised Seller
that Purchaser may be required to file, in compliance with certain laws and
regulations (including, without limitation, Regulation S-X of the Securities and
Exchange Commission), audited financial statements, pro forma financial
statements and other financial information related to the Property

 

25



--------------------------------------------------------------------------------

for up to three (3) fiscal years prior to Closing and any interim period during
the fiscal year in which the Closing occurs (the “Financial
Information”). Following the Closing, if requested by Purchaser, Seller agrees
to use its commercially reasonable efforts to cooperate with Purchaser and its
representatives and agents in the preparation of the Financial Information to
the extent such information is in Seller’s Possession; provided, however, Seller
shall not be required to incur any material expenses or costs unless Purchaser
reimburses Seller for the same. Seller shall maintain and, upon reasonable prior
written notice, allow access to, during normal business hours, such books and
records of Seller and Seller’s manager of the Property reasonably related to the
Property, including but not limited to Seller’s bank statements commencing with
the month of January, 2016. Notwithstanding the foregoing, Seller shall not be
required to provide any information concerning (a) Seller’s capital structure or
debt, (b) Seller’s financial analyses or projections, investment analyses,
account summaries or other documents prepared for Seller’s internal purposes and
not directly related to the operation of the Property, (c) Seller’s tax returns
or (d) financial statements of Seller or any affiliate of Seller (other than
Property-level financial statements).

9.23      Public Disclosures.  Purchaser or Purchaser’s beneficial owner may at
the end of the Inspection Period issue a press release, subject to Seller’s
approval which shall not be unreasonably withheld, conditioned or delayed,
setting forth the purchase price, the location of the Property and the identity
of Purchaser, and/or at Closing issue a press release without Seller’s consent
provided the press release does not provide the information necessary to
determine how the Purchase Price was calculated; i.e., the capitalization rate
and/or net operating income before debt service.

9.24      Mortgage Assignment.    Purchaser acknowledges and agrees that
Purchaser’s obligations under this Agreement are not contingent on Purchaser
securing financing in connection for the acquisition of the Property. In
addition to the foregoing, the Purchase Price assumes that there will not be an
assignment by the existing lender of the existing mortgage(s) encumbering the
Property to Purchaser’s mortgage lender. Seller and Purchaser shall cooperate
(without obligation to pay any money) to endeavor to cause such an assignment to
occur. If such assignment does occur, Purchaser shall be entitled to all of the
mortgage recording tax savings resulting therefrom and will pay Seller’s
lender’s legal fees in connection with such assignment.

SECTION 10.

ESCROW PROVISIONS

10.1      The Deposit shall be held in escrow by the Escrow Agent until the
earliest of (a) the Closing, on which date the Deposit shall be released to
Seller; (b) ten (10) days after the Escrow Agent shall have delivered to the
non-sending party a copy of the notice sent by Seller or Purchaser stating that
this Agreement has been terminated and that the party so notifying the Escrow
Agent is entitled to the Deposit, following which period the Deposit shall be
(i) delivered to Seller, in the case of a notice from Seller stating that Seller
is entitled to the Deposit, or (ii) delivered to Purchaser, in the case of a
notice from Purchaser stating that Purchaser is entitled to the Deposit;
provided, in each case, however, that within such ten (10) day period the Escrow
Agent does not receive either a notice containing contrary instructions from the
other party hereto or a court order restraining the release of all or any
portion of the Deposit; or (c) a joint notice executed by Seller and Purchaser
is received by the Escrow Agent, in which event the

 

26



--------------------------------------------------------------------------------

Escrow Agent shall release the Deposit in accordance with the instructions
therein contained. The Escrow Agent shall reasonably promptly deliver a
duplicate copy of any notice received by it in its capacity as Escrow Agent to
Seller and Purchaser. Notwithstanding anything to the contrary set forth herein,
if Purchaser advises Seller and the Escrow Agent in accordance with Section 3.1
or 3.2(a) that Purchaser has elected to terminate this Agreement, then Escrow
Agent shall promptly return the Deposit to Purchaser.

10.2      The Deposit shall be held by the Escrow Agent in a separate
interest-bearing money market or bank account at Citibank. The Deposit shall be
invested on behalf of Purchaser and interest earned thereon shall belong to
Purchaser irrespective of the disposition of the Deposit; provided that any
direction to the Escrow Agent for such investment shall be in writing and a
completed, signed W-9 Form accompanies it. The Escrow Agent is not to be held
responsible for the loss of principal or interest on any investment made
pursuant to the aforesaid instruction or in the redemption thereof, or for
levies by taxing authorities based upon the taxpayer identification number used
to establish this interest bearing account. If the Closing occurs, the Deposit
shall be paid to Seller and applied to the Purchase Price. In the event that
there is no Closing hereunder and the Deposit is to be paid to Seller pursuant
to the terms of this Agreement, such payment shall be made to Seller, otherwise,
the Deposit shall be paid to Purchaser.

10.3      In the event that (i) the Escrow Agent shall have received a notice
containing contrary instructions or a court order as provided for in Section
10.1 hereof and within the time therein prescribed, or (ii) any other
disagreement or dispute shall arise between the parties hereto resulting in
adverse claims or demands being made for the Deposit, whether or not litigation
has been instituted, then and in any such event the Escrow Agent shall refuse to
comply with any claims or demands on it and continue to hold the Deposit until
the Escrow Agent receives either (a) a written notice signed by both Seller and
Purchaser directing the disposition of the Deposit, or (b) a final order of a
court of competent jurisdiction, entered in a proceeding in which Seller,
Purchaser and the Escrow Agent are named as parties, directing the disposition
of the Deposit, in either of which events the Escrow Agent shall then dispose of
the Deposit in accordance with said direction. The Escrow Agent shall not be or
become liable in any way to any person or entity for its refusal to comply with
any such claims or demands until and unless it has received a direction of the
nature described in (a) or (b) above. Upon the taking by the Escrow Agent of any
of the actions described in (a) and (b) above, the Escrow Agent shall be
released of and from all liability hereunder. Notwithstanding the foregoing
provisions of this Section 10.3, the Escrow Agent shall have the following right
in the circumstances described in subdivision (i) or (ii) above: (y) if the
Escrow Agent shall have received a written notice signed by either Seller or
Purchaser advising that litigation between Seller and Purchaser over entitlement
to the Deposit or any portion thereof has been commenced, the Escrow Agent may,
on written notice to Seller and Purchaser, deposit the Deposit with the clerk of
the court in which such litigation is pending, or (z) the Escrow Agent may, on
written notice to Seller and Purchaser, take such affirmative steps as it may,
at its option, elect in order to terminate its duties as escrow agent hereunder,
including, but not limited to, the deposit of the Deposit with a court of
competent jurisdiction and the commencement of an action in interpleader. Upon
the taking by Escrow Agent of either of the actions described in (y) or (z)
above, the Escrow Agent shall be released of and from all liability hereunder
except for any previous willful misconduct or gross negligence.

 

27



--------------------------------------------------------------------------------

10.4      The Escrow Agent shall not be liable for any error in judgment or act
done or omitted by it in good faith, or for any mistake of fact or law and shall
not incur any liability in acting upon any signature, notice, request, waiver,
consent, receipt or other paper or document in good faith believed by the Escrow
Agent to be genuine, and is released and exculpated from all liability hereunder
except as aforesaid or for willful misconduct or gross negligence. The sole
responsibility of the Escrow Agent hereunder shall be to hold and release the
Deposit in accordance with the provisions of this Agreement. The Escrow Agent
shall be entitled to consult with counsel in connection with its duties
hereunder. The Escrow Agent has executed this Agreement solely to confirm that
it is holding and will hold the Deposit in escrow pursuant to the provisions of
this Section 10 and for no other purpose.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed and delivered this Agreement as of
the day and year first above written.

SELLER:

 

PT ASSOCIATES L.P.,

 

a Delaware limited partnership

 

By:

 

      SAP IV Park Tower NF GP L.L.C., its general partner

By:

 

      SAP IV Manager Inc., its manager

By:

 

 /s/ Michael Katz

 

Name:

 

 Michael Katz

 

Its:

 

 Co-President

 

 

PURCHASER: :

 

CITY OFFICE DEVELOPMENT, LLC,

a Delaware limited liability company

 

By:

 

 /s/ James Farrar

 

Name:

 

 James Farrar

 

Its:

 

 President

 

The undersigned Escrow Agent hereby acknowledges receipt of the Deposit and a
copy of this Agreement, and agrees to hold and disburse the Deposit in
accordance with the provisions of this Agreement.

 

ESCROW AGENT:     Fidelity National Title Insurance Company            
By:   /s/ Darnella Ward     Its:     VP Underwriter     Date of execution     by
Escrow Agent:     _September 12__, 2016

 

29